Case 1:19-cv-12533-WGY Document 179-1 Filed 10/08/20 Page 1 of 7




                  EXHIBIT 1
    Case 1:19-cv-12533-WGY Document 179-1 Filed 10/08/20 Page 2 of 7



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS

BIO-RAD LABORATORIES, INC. and PRESIDENT
AND FELLOWS OF HARVARD COLLEGE
           Plaintiffs,
                                                     C.A. No. 1:19-cv-12533-WGY
     v.
10X GENOMICS, INC.,

           Defendant.


10X GENOMICS, INC.,
           Counterclaim Plaintiff,
     and
PRESIDENT AND FELLOWS OF HARVARD
COLLEGE,
           Counterclaim Co-Plaintiff as to certain
           claims,
     v.
BIO-RAD LABORATORIES, INC.,
           Counterclaim Defendant,
     and
PRESIDENT AND FELLOWS OF HARVARD
COLLEGE,
           Counterclaim Co-Defendant as to DJ
           counterclaims.

     10X GENOMICS, INC.’S REPLY IN SUPPORT OF 10X GENOMICS, INC.’S
                MOTION TO EXTEND FACT DISCOVERY
       Case 1:19-cv-12533-WGY Document 179-1 Filed 10/08/20 Page 3 of 7



       Until the Court rules on the pending important disputes and unless the Court enters a

reasonable extension to the current fact discovery deadline, discovery will not proceed in the

manner that is not prejudicial to 10X or contrary to Fed. R. Civ. P. 1. Bio-Rad’s conduct, as detailed

below, is designed to use the pending discovery disputes to force premature depositions to be

conducted before production of critical documents, and to block vast amounts of highly relevant

discovery (some of which Bio-Rad had already agreed to provide and represented to the Court it

would provide) in the hope that the clock would run out without rulings on the key discovery

disputes.

       Contrary to Bio-Rad’s allegations, 10X is proceeding in a disciplined manner seeking

discovery to prove its claims and respond to Bio-Rad. 10X has taken short targeted depositions

seeking key relevant evidence. 10X has been focused and deliberate in its discovery requests,

including those of third parties. To date, eight third parties (seven of whom are former Bio-Rad,

RainDance, and Harvard employees) have been deposed with the average deposition time under

two and a half hours. These brief depositions have revealed key information never revealed in prior

litigations. These depositions have also resulted in minimal subsequent subpoenas. For example,

10X’s recent subpoena to Kathy Ordonez, RainDance’s former CEO, which Bio-Rad referenced,

see ECF 177 at 5, was served only after documents produced by a third party—and previously

withheld by Bio-Rad—disclosed specific statements by Ms. Ordonez necessitating her testimony.

This simply shows 10X is making a good faith effort to proceed with discovery only as necessary.

       The sensible approach is to extend discovery so that all disputes can be resolved and

relevant documents produced thereafter, and then the remaining depositions that depend on those

documents can be taken.




                                                  1
       Case 1:19-cv-12533-WGY Document 179-1 Filed 10/08/20 Page 4 of 7



       Bio-Rad again attempts to rely on the argument that productions from previous litigations

can satisfy its obligations here. See ECF 177 at 4; ECF 141 at 7-8, 67-71. But, if anything, these

productions cannot repair the deficiencies in this case that necessitate the extension but instead

reveal that Bio-Rad had improperly withheld key documents from the productions in those prior

litigations. 10X has recently obtained third-party productions of Bio-Rad’s and RainDance’s

information and related testimony about key issues that had been withheld from discovery in a

prior case that shows that Bio-Rad’s key contentions were not truthful or complete.1 Bio-Rad’s

incomplete productions from earlier litigations exemplify the need for an extension of the

discovery period (1) to ensure that productions are complete and (2) to allow the Court time to rule

on the discovery disputes and the parties time to comply.

       Further, despite Bio-Rad’s interference with third party productions, Bio-Rad now seeks

to improperly rely upon those third party productions to substitute for its own discovery. 10X

requested relevant discovery from Bio-Rad related to Bio-Rad’s own licenses with 1CellBio

(including to the patents-in-suit) and Bio-Rad’s investment in 1CellBio. Bio-Rad asserts that

documents from a state court case produced by 1CellBio in response to a subpoena to 1CellBio

satisfy Bio-Rad’s obligations. See ECF 177 at 5 (“1CellBio has provided its entire production from

that litigation in this case.”). Bio-Rad’s reliance on the state case documents is misplaced because

Bio-Rad was not a party and the discovery from Bio-Rad was not produced; presumably at Bio-

Rad’s insistence, Bio-Rad’s name could not be uttered during trial. As explained in 10X’s motion,

these documents are central to 10X’s damages models. See ECF 176 at 7.




1
 Should the Court want to review this evidence, 10X will submit it but it is presently designated
as Bio-Rad’s confidential material.


                                                 2
       Case 1:19-cv-12533-WGY Document 179-1 Filed 10/08/20 Page 5 of 7



       Even where the parties seem to have reached agreement, Bio-Rad’s ever shifting positions,

including toward Rule 30(b)(6) topics and the cross-use of Stilla’s production, undo those efforts.

Bio-Rad has designated witnesses for 30(b)(6) topics, then subsequently completely changed the

scope of those designations including by withdrawing the witnesses on the eve of the witnesses’

testimony, and refusing to designate any witness at all on key topics—including the very same

remedies topic Bio-Rad served on 10X. As a result, Bio-Rad has taken corporate testimony and

will be taking discovery from 10X that it has refused to provide itself.

       Bio-Rad complains in its response that 10X has not offered a date for the deposition of its

CEO, Serge Saxonov. See ECF 177 at 2. But contrary to Bio-Rad’s unpredictable backtracking,

10X has consistently stated that Serge Saxonov’s deposition availability was contingent upon Bio-

Rad making its CEO—Norman Schwartz—available for deposition, but Bio-Rad has refused. See

ECF 141 at 57-58; Sept. 12, 2020 J. Robinson email to Bio-Rad’s counsel. That is one of the key

issues pending before the Court. ECF 141 at 40-58. Further, despite submission of a joint

discovery cross-use stipulation to this Court by which productions from 10X and Stilla cases are

being produced and used in both cases, id. at 199, Bio-Rad has reneged on that agreement, and

without disclosing its noncompliance with the stipulation, withheld the production of email

discovery that it had produced to Stilla for the key witnesses in 10X’s case. See Oct. 6, 2020 J.

Constant email to 10X’s counsel. Discovery cannot continue like this. An extension is necessary

to resolve the discovery disputes and to ensure the relevant and necessary information is produced.




                                                 3
     Case 1:19-cv-12533-WGY Document 179-1 Filed 10/08/20 Page 6 of 7




Date: October 8, 2020


Respectfully submitted,


/s/ Azra M. Hazimehmedovic

Matthew D. Powers (pro hac vice)             Sarah Chapin Columbia (BBO #550155)
Paul T. Ehrlich (pro hac vice)               Katrina Rogachevsky (BBO #691373)
Stefani C. Smith (pro hac vice)              Annabel Rodriguez (BBO #696001)
Robert L. Gerrity (pro hac vice)             MCDERMOTT WILL & EMERY LLP
Jennifer K. Robinson (pro hac vice)          200 Clarendon Street, Floor 58
Natasha M. Saputo (pro hac vice)             Boston, Massachusetts 02116-5021
Gina Cremona (pro hac vice)                  Telephone:    (617) 535-4000
Utsav Gupta (pro hac vice)                   Facsimile:    (617) 535-3800
Daniel Radke (pro hac vice)                  10X-BR-MWE@mwe.com
TENSEGRITY LAW GROUP, LLP
555 Twin Dolphin Drive, Suite 650            Leah Brannon (pro hac vice)
Redwood Shores, CA 94065                     Kenneth Reinker (pro hac vice)
Telephone:     (650) 802-6000                CLEARY GOTTLIEB
Facsimile:     (650) 802-6001                2112 Pennsylvania Avenue, NW
10x_BR_MA_Service@tensegritylawgroup.c       Washington, DC 20037
om                                           Telephone:   (202) 974-1500
                                             Facsimile:   (202) 974-1999
Azra M. Hadzimehmedovic (pro hac vice)       Team-10x-Genomics-Litigation-
Aaron M. Nathan (pro hac vice)               CGSHOnly@cgsh.com
Samantha A. Jameson (pro hac vice)
Kiley White (pro hac vice)
TENSEGRITY LAW GROUP, LLP
8260 Greensboro Drive, Suite 260
McLean, VA 22102
Telephone:    (703) 940-5033
Facsimile:    (650) 802-6001
10x_BR_MA_Service@tensegritylawgroup.c
om

Counsel for 10X Genomics, Inc.




                                         4
       Case 1:19-cv-12533-WGY Document 179-1 Filed 10/08/20 Page 7 of 7



                                  CERTIFICATE OF SERVICE

        The undersigned certifies that on October 8, 2020, the foregoing document was

electronically filed with the Clerk of the Court using the CM/ECF system, which will issue an

electronic notification of filing to all counsel of record.

                                                              /s/ Azra M. Hadzimehmedovic
                                                              Azra M. Hadzimehmedovic




                                                   5
